   UNITED STATES BANKRUPTCY COURT FOR THE MIDDLE DISTRICT OF ALABAMA

IN RE                           +
                                +                Case No. 21-31087
Shelia Michelle Scott           +
Debtor                          +

                         NOTICE OF APPEARANCE

     Comes now Larry Darby and gives notice to this Honorable Court
that he represents Pine Oaks Apartments, the current landlord in this
cause, and requests notice.

          Respectfully submitted,

                                           /s/   Larry Darby______
                                           Larry E. Darby
                                           Attorney for Creditor

Darby Law Firm, LLC
P.O. Box 3905
Montgomery, Alabama 36109
Tel 334.356.3593 Fax 334.356.6392
Bankruptcy@AlabamaEvictions.com



                        CERTIFICATE OF SERVICE

     I certify that the foregoing will be filed electronically
(CM/ECF) and will be served upon the following:



Gregory E. Tolar                           Sabrina McKinney, Trustee
1034 E Main Street                         P.O. Box 173
Prattville, AL 36066                       Montgomery, AL 36101




                                           /s/   Larry Darby______
                                           Larry E. Darby
